UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number001-33572 Bank of Marin Bancorp (Exact name of Registrant as specified in its charter) California 20-8859754 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 504 Redwood Blvd., Suite 100, Novato, CA (Address of principal executive office) (Zip Code) Registrant’s telephone number, including area code:(415) 763-4520 Indicate by check mark whether the registrant (1) has filed all reports to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months, and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b(2) of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark if the registrant is a shell company, as defined in Rule 12b(2) of the Exchange Act. Yeso Nox As of July 29, 2011 there were 5,326,686 shares of common stock outstanding. TABLE OF CONTENTS PART I FINANCIAL INFORMATION 3 ITEM 1. Financial Statements 3 Consolidated Statements of Condition 4 Consolidated Statements of Income 5 Consolidated Statements of Changes in Stockholders' Equity 6 Consolidated Statements of Cash Flows 7 Notesto Consolidated Financial Statements 8 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 30 ITEM 3. Quantitative and Qualitative Disclosure about Market Risk 46 ITEM 4. Controls and Procedures 48 PART II OTHER INFORMATION 48 ITEM 1. Legal Proceedings 48 ITEM 1A. Risk Factors 48 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 ITEM 3. Defaults Upon Senior Securities 48 ITEM 4. [Removed and Reserved] 48 ITEM 5. Other Information 48 ITEM 6. Exhibits 49 SIGNATURES 50 Page -2 Table of Contents PART IFINANCIAL INFORMATION ITEM 1.Financial Statements Page -3 Table of Contents BANK OF MARIN BANCORP CONSOLIDATED STATEMENTS OF CONDITION at June 30, 2011 and December 31, 2010 (in thousands, except share data; 2011 unaudited) June30, 2011 December31, 2010 Assets Cash and due from banks $ $ Short-term investments Cash and cash equivalents Investment securities Held to maturity, at amortized cost Available for sale (at fair market value, amortized cost $164,731and $109,070 at June 30, 2011 and December 31, 2010,respectively) Total investment securities Loans, net of allowance for loan losses of $13,920 and $12,392at June 30, 2011 and December 31, 2010, respectively Bank premises and equipment, net Interest receivable and other assets Total assets $ $ Liabilities and Stockholders' Equity Liabilities Deposits Non-interest bearing $ $ Interest bearing Transaction accounts Savings accounts Money market accounts CDARS® time accounts Other time accounts Total deposits Federal Home Loan Bank borrowings Subordinated debenture Interest payable and other liabilities Total liabilities Stockholders' Equity Preferred stock, no par value, $1,000 per share liquidation preference Authorized - 5,000,000 shares; none issued Common stock, no par value Authorized - 15,000,000 shares Issued and outstanding - 5,321,227 and 5,290,082 at June 30, 2011 and December 31, 2010, respectively Retained earnings Accumulated other comprehensive income, net Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. Page -4 Table of Contents BANK OF MARIN BANCORP CONSOLIDATED STATEMENTS OF INCOME Three months ended Six months ended (in thousands, except per share amounts;unaudited) June 30, 2011 March 31, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Interest income Interest and fees on loans $ Interest on investment securities Securities of U.S. Government agencies Obligations of state and political subdivisions Corporate debt securities and other Interest on Federal funds sold and short-term investments 56 40 28 96 50 Total interest income Interest expense Interest on interest bearing transaction accounts 48 38 26 86 49 Interest on savings accounts 25 29 27 54 52 Interest on money market accounts Interest on CDARS® time accounts 48 94 Interest on other time accounts Interest on borrowed funds Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Non-interest income Service charges on deposit accounts Wealth Management and Trust Services Other income Total non-interest income Non-interest expense Salaries and related benefits Occupancy and equipment Depreciation and amortization Federal Deposit Insurance Corporation insurance Data processing Professional services Other expense Total non-interest expense Income before provision for income taxes Provision for income taxes Net income $ Net income per common share: Basic $ Diluted $ Weighted average shares used to compute net income per common share: Basic Diluted Dividends declared per common share $ The accompanying notes are an integral part of these consolidated financial statements. Page -5 Table of Contents BANK OF MARIN BANCORP CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY for the year ended December 31, 2010 and the six months ended June 30, 2011 Preferred Stock Common Stock Accumulated Other Comprehensive (dollars in thousands; 2011 unaudited ) Shares Amount Retained Earnings Income, Net of Taxes Total Balance at December 31, 2009 $ Comprehensive income: Net income Other comprehensive income Net change in unrealized gain on available for sale securities (net of tax effect of $672) Comprehensive income Stock options exercised Excess tax benefit - stock-based compensation Stock issued under employee stock purchase plan 17 17 Restricted stock granted Restricted stock forfeited / cancelled ) Stock-based compensation - stock options Stock-based compensation - restricted stock Cash dividends paid on common stock ) ) Stock issued in payment of director fees Balance at December 31, 2010 $ Comprehensive income: Net income Other comprehensive income Net change in unrealized gain on available for sale securities (net of tax effect of $4) 6 6 Comprehensive income 6 Stock options exercised Excess tax benefit - stock-based compensation 89 89 Stock issued under employee stock purchase plan 17 17 Restricted stock granted Stock-based compensation - stock options Stock-based compensation - restricted stock 69 69 Cash dividends paid on common stock ) ) Stock issued in payment of director fees Balance at June 30, 2011 $ The accompanying notes are an integral part of these consolidated financial statements. Page -6 Table of Contents BANK OF MARIN BANCORP CONSOLIDATED STATEMENTS OF CASH FLOWS for the six months ended June 30, 2011 and 2010 (in thousands, unaudited) June 30, 2011 June 30, 2010 Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses Compensation expensecommon stock for director fees Stock-based compensation expense Excess tax benefits from exercised stock options ) ) Amortization of investment security premiums,net of accretion of discounts Accretion of discount on acquired loans ) Depreciation and amortization Bargain purchase gain on acquisition, net of tax ) Loss on sale of repossessed assets 36 5 Net change in operating assets and liabilities: Interest receivable ) Interest payable 25 Deferred rent and other rent-related expenses Other assets ) Other liabilities ) Total adjustments Net cash provided by operating activities Proceeds from sale of furniture and equipment 18 Purchase of securities held-to-maturity ) Purchase of securities available-for-sale ) ) Proceeds from paydowns/maturity of securities available-for-sale Loans originated and principal collected, net ) Purchase of bank owned life insurance policies ) Purchase of premises and equipment ) ) Proceeds from sale of repossessed assets Cash receipt from acquisition Net cash used in investing activities ) ) Cash Flows from Financing Activities: Net increase in deposits Proceeds from stock options exercised Repayment of Federal Home Loan Bank borrowings ) Cash dividends paid on common stock ) ) Stock issued under employee stock purchase plan 17 9 Excess tax benefits from exercised stock options 73 63 Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of non-cash investing and financing activities: Loans transferred to repossessed assets $ Stock issued in payment of director fees $ $ Acquisition: Fair value of assets acquired $ Fair value of liabilities assumed $ The accompanying notes are an integral part of these consolidated financial statements. Page -7 Table of Contents NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Introductory Explanation References in this report to “Bancorp” mean the Bank of Marin Bancorp as the parent holding company for Bank of Marin, the wholly-owned subsidiary (the “Bank”). References to “we,” “our,” “us” mean the holding company and the Bank that are consolidated for financial reporting purposes. Note 1:Basis of Presentation The consolidated financial statements include the accounts of Bancorp and its only wholly-owned bank subsidiary, the Bank. All material intercompany transactions have been eliminated. In the opinion of Management, the unaudited interim consolidated financial statements contain all adjustments necessary to present fairly our financial position, results of operations, changes in stockholders' equity and cash flows. All adjustments are of a normal, recurring nature. Management has evaluated subsequent events through the date of filing, and has determined that there are no subsequent events that require recognition or disclosure. Certain information and footnote disclosures presented in the annual consolidated financial statements are not included in the interim consolidated financial statements. Accordingly, the accompanying unaudited interim consolidated financial statements should be read in conjunction with our 2010 Annual Report on Form 10-K.The results of operations for the three months and six months ended June 30, 2011 are not necessarily indicative of the operating results for the full year. The following table shows: 1) weighted average basic shares, 2) potential common shares related to stock options, non-vested restricted stock and stock warrant, and 3) weighted average diluted shares. Basic earnings per share (“EPS”) are calculated by dividing net income available to common stockholders by the weighted average number of common shares outstanding during each period. Diluted EPS are calculated using the weighted average diluted shares. The number of potential common shares included in quarterly diluted EPS is computed using the average market prices during the three months included in the reporting period. Our calculation of weighted average shares includes two forms of our outstanding common stock: common stock and unvested restricted stock awards. Holders of restricted stock awards receive non-forfeitable dividends at the same rate as common stockholders and they both share equally in undistributed earnings. Three months ended Six months ended (in thousands, except per share data; unaudited) June 30, 2011 March 31, 2011 June 30, 2010 June 30, 2011 June 30, 2010 Weighted average basic shares outstanding Add: Potential common shares related to stock options 43 42 45 43 47 Potential common shares related to non-vested restricted stock 3 5 3 4 4 Potential common shares related to warrant 39 36 26 37 25 Weighted average diluted shares outstanding Net income available to common stockholders $ Basic EPS $ Diluted EPS $ Weighted average anti-dilutive shares not included in the calculation of diluted EPS Stock options 73 64 66 Non-vested restricted stock 6 3 Total anti-dilutive shares 79 64 69 Page -8 Table of Contents Note 2: Recently Issued Accounting Standards In June 2011, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) No. 2011-05 Comprehensive Income (Topic 220) Presentation of Comprehensive Income. The ASU improves the comparability, consistency, and transparency of financial reporting and increases the prominence of items reported in other comprehensive income. The amendments to Topic 220, Comprehensive Income, require entities to present the total of comprehensive income, the components of net income, and the components of other comprehensive income either in a single continuous statement of comprehensive income or in two separate but consecutive statements. Entities are no longer permitted to present components of other comprehensive income as part of the statement of changes in stockholders’ equity. Any adjustments for items that are reclassified from other comprehensive income to net income are to be presented on the face of the entities' financial statement regardless ofthe method of presentation for comprehensive income.The amendments do not change items to be reported in comprehensive income or when an item of other comprehensive income must be reclassified to net income, nor do the amendments change the option to present the components of other comprehensive income either net of related tax effects or before related tax effects. ASU 2011-05 is effective for fiscal years, and interim periods beginning on or after December 15, 2011. We do not expect this ASU to have an impact on our financial condition or result of operations as it affects presentation only. In May 2011, the FASB issued ASU No. 2011-04 Fair Value Measurement (Topic 820) Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs. The ASU improves the comparability of fair value measurements presented and disclosed in accordance with U.S. generally accepted accounting principles (GAAP) and International Financial Reporting Standards (IFRSs) by changing the wording used to describe many of the requirements in U.S GAAP for measuring fair value and disclosure of information. The amendments to this ASU provide explanations on how to measure fair value but do not require any additional fair value measurements and do not establish valuation standards or affect valuation practices outside of financial reporting. The amendments clarify existing fair value measurements and disclosure requirements to include application of the highest and best use and valuation premises concepts; measuring fair value of an instrument classified in a reporting entity’s shareholders’ equity; and disclosures requirements regarding quantitative information about unobservable inputs categorized within Level 3 of the fair value hierarchy. In addition, clarification is provided for measuring the fair value of financial instruments that are managed in a portfolio and the application of premiums and discounts in a fair value measurement. For public entities, ASU 2011-04 is effective during interim and annual periods beginning after December 15, 2011. We do not expect this ASU to have a significant impact on our financial condition or result of operations. In April 2011, the FASB issued ASU No. 2011-02, Receivables (Topic 310): A Creditor’s Determination of Whether a Restructuring Is a Troubled Debt Restructuring.The ASU clarifies which loan modifications constitute troubled debt restructurings. It is intended to assist creditors in determining whether a modification of the terms of a receivable meets the criteria to be considered a troubled debt restructuring (“TDR”), both for purposes of recording an impairment loss and for disclosure of a TDR. In evaluating whether a restructuring constitutes a TDR, a creditor must separately conclude that both of the following exist: (a) the restructuring constitutes a concession; and (b) the debtor is experiencing financial difficulties. The amendments to ASU Topic 310, Receivables, clarify the guidance on a creditor’s evaluation of whether it has granted a concession and whether a debtor is experiencing financial difficulties. ASU No. 2011-02 is effective for interim and annual periods beginning on or after June 15, 2011, and applies retrospectively to restructurings occurring on or after the beginning of the fiscal year of adoption. We do not expect this ASU to have a significant impact on our financial condition or result of operations. In December 2010, the FASB issued ASU No. 2010-29, Business Combinations (Topic 805): Disclosure of Supplementary Pro Forma Information for Business Combinations to address diversity in practice about the interpretation of the pro forma revenue and earnings disclosure requirements for business combinations. This ASU is effective prospectively for business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning January 1, 2011. It requires a public entity to disclose pro forma revenue and earnings of the combined entity for the current reporting period as though the acquisition date for all business combinations that occurred during the year had been as of the beginning of the annual reporting period. If comparative financial statements are presented, the pro forma revenue and earnings of the combined entity for the comparable prior reporting period should be reported as though the acquisition date for all business combinations that occurred during the current year had been as of the beginning of the comparable prior annual reporting period. The amendments also expand the supplemental pro forma disclosures to include a description of the nature and amount of material, nonrecurring pro forma adjustments directly attributable to the business combination included in the reported pro forma revenue and earnings. We have provided the applicable disclosure in Note 3 herein. Page -9 Table of Contents In December 2010, the FASB also issued ASU No. 2010-28, Intangibles—Goodwill and Other (Topic 350), When to Perform Step 2 of the Goodwill Impairment Test for Reporting Units with Zero or Negative Carrying Amounts. The amendments in this ASU affect all entities that have recognized goodwill and have one or more reporting units whose carrying amount for purposes of performing Step 1 of the goodwill impairment test is zero or negative. The amendments in this ASU modify Step 1 so that for those reporting units, an entity is required to perform Step 2 of the goodwill impairment test if it is more likely than not that a goodwill impairment exists. In determining whether it is more likely than not that a goodwill impairment exists, an entity should consider whether there are any adverse qualitative factors indicating that an impairment may exist. The qualitative factors are consistent with existing guidance, which requires that goodwill of a reporting unit be tested for impairment between annual tests if an event occurs or circumstances change that would more likely than not reduce the fair value of a reporting unit below its carrying amount.The above two ASUs did not have a significant impact on our financial condition or results of operations. In July 2010, the FASB issued ASU No. 2010-20, Receivables (Topic 310): Disclosures about the Credit Quality of Financing Receivables and the Allowance for Credit Losses. The ASU amends FASB Accounting Standards Codification™ (the “Codification” or “ASC”) Topic 310, Receivables, to improve the disclosures about the credit quality of an entity’s financing receivables and the related allowance for credit losses. As a result of these amendments, an entity is required to disaggregate, by portfolio segment or class of financing receivable, certain existing disclosures and provide certain new disclosures about its financing receivables and related allowance for credit losses. Existing disclosures are amended to require an entity to provide the following disclosures about its financing receivables on a disaggregated basis: (1) A rollforward schedule of the allowance for credit losses from the beginning of the reporting period to the end of the reporting period on a portfolio segment basis, with the ending balance further disaggregated on the basis of the impairment method; (2) For each disaggregated ending balance in item (1) above, the related recorded investment in financing receivables; (3) The nonaccrual status of financing receivables by class of financing receivables; (4) Impaired financing receivables by class of financing receivables. The amendments in the ASU also require an entity to provide the following additional disclosures about its financing receivables: (1) Credit quality indicators of financing receivables at the end of the reporting period by class of financing receivables; (2) The aging of past due financing receivables at the end of the reporting period by class of financing receivables; (3) A description of the entity’s accounting policies and methodology used to estimate the allowance for credit losses by portfolio segments; (4) The nature and extent of TDR that occurred during the period by class of financing receivables and their effect on the allowance for credit losses, as well as the nature and extent of financing receivables modified as TDR within the previous twelve months that defaulted during the reporting period by class of financing receivables and their effect on the allowance for credit losses; and (5) Significant purchases and sales of financing receivables during the reporting period disaggregated by portfolio segments. Page -10 Table of Contents The disclosures were effective for interim and annual reporting periods ended December 31, 2010. The disclosures about activity that occurs during a reporting period are effective for interim and annual reporting periods that began January 1, 2011. We have provided for the relevant disclosures in Note 6. As this ASU is disclosure-related only, it did not have an impact on our financial condition or results of operations. Note 3:Acquisition On February 18, 2011, we entered into a modified whole-bank purchase and assumption agreement without loss share (the “P&A Agreement”) with the Federal Deposit Insurance Corporation (the “FDIC”), the receiver of Charter Oak Bank of Napa, California, to purchase certain assets and assume certain liabilities of the former Charter Oak Bank to enhance our market presence (the “Acquisition”). The purchase price reflected an asset discount of $19.8 million and no deposit premium. The P&A Agreement only covers designated assets and liabilities of Charter Oak Bank. Common stock of Charter Oak Bank, certain assets and certain liabilities, such as claims against any officer, director, employee, accountant, attorney, or any other person employed by the former Charter Oak Bank, were not purchased or assumed by us. In addition, loans of the former Charter Oak Bank at their book values totaling approximately $24.4 million as of the acquisition date were retained by the FDIC. The excluded loans mainly represent loans delinquent more than sixty days or more as of the bid valuation date (October 18, 2010) and certain types of land and construction loans. The assets acquired and liabilities assumed, both tangible and intangible, were recorded at their fair values as of acquisition date in accordance with ASC 805, Business Combinations.These fair value estimates are subject to change for up to one year after the acquisition date as additional information relative to acquisition date fair values becomes available. In addition, the tax treatment of FDIC-assisted acquisitions is complex and subject to interpretations that may result in future adjustments of deferred taxes as of the acquisition date. In FDIC-assisted transactions, only certain assets and liabilities are transferred to the acquirer and, depending on the nature and amount of the acquirer’s bid, the FDIC may be required to make a cash payment to the acquirer or the acquirer may be required to make payment to the FDIC.We received cash totaling $32.6 million from the FDIC upon initial settlement of the transaction and recorded a receivable from the FDIC of $196 thousand (included in other assets on the consolidated statements of condition), for consideration of the net liabilities assumed (i.e., the net difference between the liabilities assumed and the assets acquired). This amount is receivable within one year of the acquisition date and is outstanding at June 30, 2011. The following table presents the net liabilities assumed from Charter Oak and the estimated fair value adjustments, which resulted in a bargain purchase gain as of the acquisition date as the loans were purchased at a discount: (Dollars in thousands, unaudited) Acquisition Date (February18, 2011) Book value of net liabilities assumed from Charter Oak Bank $ ) Cash received from the FDIC upon initial settlement Receivable from the FDIC Fair value adjustments: Loans ) Core deposit intangible asset Vehicles and equipment 16 Deferred tax liabilities ) Deposits ) Advances from the Federal Home Loan Bank (2
